


REVISED AND AMENDED
AIRCRAFT TIME SHARING AGREEMENT


This REVISED AND AMENDED AIRCRAFT TIME SHARING AGREEMENT (“Agreement”), dated as
of this 1st day of October, 2015, is by and between Motorola Solutions, Inc.
with its principal address at 1303 East Algonquin Road, Schaumburg, Illinois
60196 (“Operator”) and Gregory Q. Brown (“Lessee”).




RECITALS


WHEREAS, Operator possesses a fractional ownership share or a fractional
leasehold interest in the aircraft listed in Schedule 1 hereto (the “Aircraft”);


WHEREAS, Lessee desires to lease the Aircraft from Operator and Operator is
willing to lease the Aircraft to Lessee;


WHEREAS, Operator and Lessee have agreed on the lease of the Aircraft under a
time sharing arrangement, the terms and conditions of which are set forth
herein; and


WHEREAS, this Agreement is entered into in recognition of and in compliance with
the applicable provisions of U.S. Code of Federal Regulations 14 C.F.R. §
91.501(c)(1).


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:




ARTICLE 1: LEASE OF AIRCRAFT – TERM


1.1 Lease of Aircraft. Subject to the terms and conditions herein, Operator
shall lease the Aircraft to Lessee from time to time with a flight crew for the
operation thereof, for all flights pursuant to the provisions of this Agreement
from and after October 1, 2015, as and when required by Lessee so long as the
Aircraft is not otherwise employed on behalf of Operator. Lessee’s use of the
Aircraft shall constitute a non-exclusive lease.


1.2 Term. The lease of the Aircraft under the terms and provisions of this
Agreement shall become effective upon the date and time the Aircraft is
delivered to Lessee and the Aircraft shall upon delivery, without further deed
of lease or transfer, pass under and become subject to the terms and conditions
of this Agreement. The Aircraft shall be deemed re-delivered to Operator upon
the conclusion of each flight which Operator operates on behalf of Lessee.




ARTICLE 2: PERMISSIBLE CHARGES – TAXES


2.1 Fees and Charges. As consideration for the lease of the Aircraft, Lessee
shall pay up to the following charges to Operator on a flight-by-flight basis
following the completion of each flight with the Aircraft.


(a)    Fuel, oil, lubricants and other additives;
(b)    Travel expenses of the crew, including fuel, lodging, and ground
transportation;
(c)    Hangar and tie-down costs away from the Aircraft’s base of operation;
(d)    Insurance obtained for the specific flight;
(e)    Landing fees, airport taxes, and similar assessments;
(f)    Customs, foreign permit, and similar fees directly related to flight, if
applicable;
(g)    In-flight food and beverages;
(h)    Passenger ground transportation;
(i)    Flight planning and weather contract services; and
(j)
An additional charge equal to one hundred (100) percent of the expenses listed
in Section 2.1(a).



Under no circumstances shall the compensation paid by the Lessee to the Operator
under this agreement exceed the amounts permissible under 14 C.F. R. §
91.501(d).


2.2 Invoice and Payment. Within thirty (30) business days following the
completion of each flight of the Aircraft on behalf of Lessee, Operator shall
invoice Lessee for the charges determined by the parties and on record in the
Motorola Finance department, provided, however, those charges shall not exceed
the total charges specified in Section 2.1. Lessee shall pay the amount stated
in the invoice within ten (10) business days following its receipt.


2.3 Taxes. The payment of any compensation in connection with the flights
conducted on behalf of Lessee under this agreement is subject to federal
transportation excise tax as provided under 29 U.S.C. § 4261. Operator shall be
responsible for the payment of any and all federal transportation excise taxes
in connection with this Agreement. All other federal, state, or local taxes,
duties or assessments imposed on the charges specified in Section 2.1 shall be
the responsibility of Operator.




ARTICLE 3: DELIVERY AND REDELIVERY OF AIRCRAFT


3.1 Scheduling of Aircraft. Lessee shall request use of the Aircraft no less
than ten (10) hours prior to the requested departure time for U.S. domestic
flights and no less than one hundred and twenty (120) hours prior to the
requested departure time for international flights. Advance request time may
increase for peak travel days, an annual calendar of which shall be set forth in
Operator’s Aviation Policy. All requests for the use of the Aircraft shall be
submitted in writing to the Aviation Program Manager.


Each such request shall specify the name of the Lessee, the date of departure,
the date of return, the point of origin and the destination, the number and name
of all passengers, and emergency contact information for each passenger, which
shall not be another passenger on the same flight. Operator shall have final and
exclusive authority over the scheduling of the Aircraft.


3.2 Delivery and Redelivery of Aircraft. Delivery and redelivery of the Aircraft
by one party to the other party shall ordinarily be made at Chicago Executive
Airport (Palwaukee Airport), in Wheeling, Illinois, provided, however, that
delivery and/or redelivery of the Aircraft may be made at such other airport as
shall be agreed upon by the parties.




ARTICLE 4: FLIGHT CREWS AND FLIGHT OPERATIONS


4.1 Flight Crews. Operator shall provide a complete flight crew for the
operation of the Aircraft during the lease of the Aircraft to Lessee under this
Agreement. Each member of such flight crew shall be duly licensed and qualified
to operate the Aircraft in accordance with the regulations and requirements of
the Federal Aviation Administration (“FAA”).


4.2 Operational Control. Operator shall at all times have operational control
over all flights performed under this Agreement and shall be solely responsible
for compliance with all applicable FAA regulations.


Lessee’s access to the Aircraft is subject to Aircraft availability as
determined by Flexjet, LLC., Operator’s third-party aircraft management services
provider (“Aircraft Manager”).


The pilot-in-command shall have sole authority to determine whether a flight may
be safely operated and to initiate and terminate flights. Lessee undertakes to
accept all decisions of the pilot-in-command regarding the operation of the
Aircraft.


4.3 Operation of Aircraft. Operator shall operate the Aircraft in a safe and
reasonable manner and at all times in compliance with all applicable laws and
regulation, including, without limitation, the rules and regulations of the FAA.




ARTICLE 5: MAINTENANCE


5.1 Aircraft Maintenance. During the term of this Agreement, Operator shall
service and repair the Aircraft, or shall cause Aircraft Manager to service and
repair the Aircraft, so as to:


(a) maintain the Aircraft in good operating condition;
(b) keep the Aircraft duly certified as airworthy at all times under the
regulations of the FAA;
(c) maintain the Aircraft in accordance with the standards prescribed by
applicable law as the same may be in effect from time to time; and
(d) maintain all records, logs and other documents required to be maintained
with respect to the Aircraft.


5.2 Maintenance Scheduling. All maintenance and inspections of the Aircraft
shall have priority in scheduling the operation of the Aircraft on behalf of
Lessee, unless such maintenance and inspections may be deferred in accordance
with applicable FAA regulations and recommended manufacturer maintenance
procedures.




ARTICLE 6: REPRESENTATIONS AND WARRANTIES


6.1 Operator Representations and Warranties. Operator represents and warrants to
Lessee as follows:


(a) Operator owns a fractional share or a leasehold share to the Aircraft and
has all necessary authority to enter into this Agreement for the lease of the
Aircraft to Lessee; and
(b) Operator has not entered into this Agreement for the purpose of engaging in
the sale of air transportation services for compensation or hire in
contravention of the rules and regulations of the FAA.


6.2 Lessee Representations and Warranties. Lessee represents and warrants to
Operator as follows:


(a) Lessee has all necessary authority to enter into this Agreement for the
lease of the Aircraft from Operator; and
(b) Lessee has not entered into this agreement for the purpose of engaging in
the sale of air transportation services or for compensation or hire in
contravention of the rules and regulations of the FAA.




ARTICLE 7: INSURANCE


7.1. Insurance. Operator shall provide and maintain Aircraft third party
aviation legal liability insurance in an amount not less than Two Hundred Fifty
Million Dollars ($250,000,000). Such insurance shall include the following
provisions:


(a) Lessee shall be named as an additional insured;
(b) Such insurance shall be primary without any right of contribution from any
insurance carried by the Lessee; and
(c) The underwriter of such insurance shall waive any right of subrogation with
respect to potential claims against Lessee.


7.2 Indemnification. Operator hereby indemnifies and agrees to hold Lessee
harmless from and against any and all liabilities, claims, demands, suits,
judgments, damages, losses, costs and expenses (including reasonable legal
expenses and attorneys’ fees) for or on account of or in any way connected with
injury to or death of any persons whomsoever or loss of or damage to property
arising out of (i) the use or operation of the Aircraft under this Agreement or
in any way connected with this Agreement including but not limited to the
Aircraft and related equipment or (ii) the performance or nonperformance of
Operator of its responsibilities under this Agreement, unless such loss or
damage results from the gross negligence or willful misconduct of Lessee.




ARTICLE 8: TERMINATION


8.1 Termination by Operator. Operator shall have the right to terminate this
Agreement with immediate effect upon written notice to Lessee. This Agreement
shall automatically terminate upon the cessation of Lessee’s employment by
Operator.




ARTICLE 9: MISCELLANEOUS


9.1 Governing Law. This Agreement shall be construed and performance hereof
shall be determined in accordance with the laws of the State of Illinois
(excluding conflict of laws principles).


9.2 Severability. If any provision of this Agreement becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.


9.3 Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart constituting an original hereof.




ARTICLE 10: TRUTH-IN-LEASING


10.1 Truth-in-Leasing. THE AIRCRAFT SUBJECT TO THIS TIME SHARING AGREEMENT WILL
BE MAINTAINED AND INSPECTED IN ACCORDANCE WITH PART 91 OF THE FEDERAL AVIATION
REGULATIONS DURING THE TWELVE (12) MONTHS PRECEDING THE EFFECTIVE DATE HEREOF
AND THE OPERATOR HERETO CERTIFIES THAT FOR THE PURPOSES OF THE OPERATION TO BE
CONDUCTED PURSUANT TO THIS AGREEMENT THE AIRCRAFT IS IN FULL COMPLIANCE WITH THE
APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF SAID PART 91. THE NAME AND
ADDRESS OF THE PARTY RESPONSIBLE FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT FOR
THE TERM OF THIS AGREEMENT IS MOTOROLA SOLUTIONS, INC., 1303 EAST ALGONQUIN
ROAD, SCHAUMBURG, ILLINOIS 60196 AND SAID PARTY HEREBY CERTIFIES THAT IT
UNDERSTANDS ITS RESPONSIBILITY TO COMPLY WITH APPLICABLE FEDERAL AVIATION
REGULATIONS. AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND
PERTINENT FEDERAL AVIATION REGUILATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL
AVIATION ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
1st day of October, 2015.


MOTOROLA SOLUTIONS, INC.                    LESSEE


/S/ DANIEL PEKOFSKE                        /S/ GREGORY Q. BROWN
________________________________                ________________________________    
Name: Daniel Pekofske                        Name: Gregory Q. Brown
Title: Vice President, Finance and Assistant Treasurer






SCHEDULE 1
AIRCRAFT SUBJECT TO THE TIME SHARING AGREEMENT


Aircraft*


Make / Model: Bombardier Challenger 350LXi – fractional ownership interest
Serial No.: 20581
FAA Registration No.: N575FX


Make / Model: Gulfstream G450LXi – fractional leasehold
Serial No.: 4330
FAA Registration No.: N450FX


*Subject to availability. Operator may substitute other equivalent aircraft for
Lessee flights, but such substitution shall not alter the Parties’ rights,
duties, and obligations under this Agreement.





Page 1 of 1

